Citation Nr: 0328922	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  99-11 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

The propriety of the initial disability rating for post-
traumatic stress disorder (PTSD), currently rated at 70 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 10 
percent rating for that disability.  The veteran appealed 
that decision, urging that his disability rating should be 
higher.  He also filed a claim for a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  In February 2003, the RO increased the 
veteran's disability rating to 70 percent for PTSD and 
granted TDIU.

The veteran's PTSD claim on appeal was based on a 
disagreement with the original rating decision.  The Board 
notes that the veteran's timely substantive appeal was filed 
in June 1999, and the veteran has not withdrawn that appeal.  
A full grant of benefits was not granted in the claim.  Thus, 
there is a case or controversy remaining based on the initial 
evaluation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
United States Court of Appeals for Veterans Claims (Court) 
distinguished between an appeal of a decision denying a claim 
for an increased rating from an appeal resulting from a 
veteran's dissatisfaction with an initial rating assigned at 
the time of a grant of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The latter criteria are 
applicable in this case.


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
PTSD is manifested by symptoms such as difficulty interacting 
with others, irritability, anger, mild memory loss, 
difficulty sleeping, nightmares, flashbacks and intrusive 
thoughts, increased startle response, but without symptoms 
indicative of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for assignment of an initial disability rating 
higher than 70 percent, for PTSD, have not been met. 
38 U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  VCAA

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2002).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Initially, the Board finds no deficiencies with the duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete as required in 
38 U.S.C.A. § 5102.  The veteran's claim was received in 
March 1997.  With respect to VA's duty to notify, the record 
shows that the requirements of the VCAA were set forth in the 
letter furnished to the appellant and his representative in 
December 2001  He was also provided a Statement of the Case 
in April 1999 as well as  Supplemental Statements of the Case 
(SSOC's) in December 1999, May 2001 and February 2003.  It 
appears from the contentions and arguments presented by the 
appellant that he is fully aware of the relevant law and 
evidence germane to his claim on appeal, and is aware, as 
well, of the responsibilities that both he and VA share with 
respect to the development of the claims.  The VCAA-notice 
letter of December 2001, as well as the SSOC's informed him 
what evidence and information VA had and what VA would be 
obtaining relative to his claim for an increased rating, and 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The December 2001 
letter further informed the veteran of the provisions of the 
VCAA and VA's duties.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 
16 Vet. App. 370 (2002).

With respect to VA's duty to assist, the appellant has 
reported and VA has obtained his VA treatment records.  He 
has not referenced any additional unobtained evidence that 
might aid his appeal or that might be pertinent to his claim.  
The duty to assist also includes, when appropriate, the duty 
to conduct a medical examination of the claimant.  In this 
case, the RO provided the appellant VA compensation 
examinations in May 1998, June 2000, February 2001 and 
January 2003.

Finally, the Board notes that the VCAA notification letter 
sent to the appellant, in conjunction with the statement of 
the case and the supplemental statements of the case, 
essentially complied with the recent holding of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003).  That case held that 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid to the extent it provides a claimant "not less than 
30 days" to respond to a VCAA notification letter sent by 
the Board because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence.  In 
this case, the RO and not the Board advised the appellant of 
the VCAA.  The RO's duty to notify, pursuant to 38 C.F.R. 
§ 3.159(b), was not invalidated by the recent Federal Circuit 
decision.  Moreover, even if the December 2001 VCAA letter 
did not expressly notify the appellant that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b), any such error in the 
letter was harmless and did not affect his substantive 
rights.  That is so because more than one year has passed 
since both the letter discussing the need to submit evidence 
and all but the most recent SSOC.  Thus, the appellant's case 
was not decided before the one-year period expired, and he 
had more than ample time to submit additional evidence.  The 
documents collectively provided pertinent law and addressed 
all evidence presented in the claim.  It is clear that the 
claimant has nothing further to submit, and adjudication of 
his claim can proceed.

In light of the circumstances of this case, which has 
involved extensive development attempts, including multiple 
attempts to schedule the veteran for examinations, obtaining 
all medical records known to exist, and obtaining VA medical 
examinations concerning the claim, it appears that VA has 
done everything reasonably possible to assist the appellant.  
Further delay of the appellate review of this case by the 
Board would serve no useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

B.  PTSD Rating
Factual Background

This veteran served as an infantryman during the Vietnam war.  
Service connection for PTSD was granted in July 1998.  

The record consists of VA examinations, treatment records, a 
hearing transcript, and written statements from the veteran's 
treating VA physician, as well as statements from the 
veteran.  A VA general psychiatric evaluation dated in May 
1998 reflects a multiaxial diagnosis of Axis I: PTSD, mild, 
based on severe life threatening events reported by history.  
Also noted were recurrent dreams of events, startle response 
and mild rumination about the events of the war; Axis IV: 
Moderate unemployment, Axis: V Global Assessment of 
Functioning (GAF) 70-75.  The examiner found the veteran's 
functional impairment to be mild and found the veteran could 
function in the work place.  The veteran had reportedly been 
out of work for the past two years but he had a history of 
working at the post office, as a cinematographer, and most 
recently as a remodeler.  

VA outpatient treatment records dated from August 1998 to 
April 1999 show treatment for multiple medical problems.  

At his October 1999 hearing, the veteran testified that he 
was troubled by his PTSD symptoms.  He reported that he was 
at a party on Fourth of July and he attacked a friend after 
he heard the fireworks because he thought when he heard the 
loud noises he was back in Vietnam.  

The veteran's treating psychiatrist wrote a letter in support 
of the claim in February 2000.  He opined that the veteran's 
PTSD was aggravated by the recent diagnosis of non-Hodgkins 
lymphoma.  

The veteran underwent a VA examination in June 2000.  The 
veteran reported he was getting VA treatment for his PTSD and 
that his current medications were 'working great.'  His mood 
was improved and he was not mad or upset on his new 
medications.  He was observed to be very neat and clean and 
the examiner reported that the veteran could maintain minimum 
personal hygiene and other activities of daily living.  He 
reported some sleep difficulty but otherwise mental status 
examination was normal.  He was reported to be in remission 
for his lymphoma.  The diagnosis was Axis I, PTSD, resolved; 
Axis IV, no change from previous VA examination; Axis V, GAF 
70.  The examiner felt the veteran was benefiting from his 
PTSD treatment and he was not experiencing PTSD symptoms.  

In January 2001, the veteran's treating psychiatrist reported 
that he felt the veteran was experiencing chronic PTSD.  He 
noted intrusive thoughts about combat trauma, nightmares, 3 
to 4 times per week, as well as panic attacks 3 to 4 times 
per week.  Also noted were limited symptoms which occurred 
daily, including irritability, episodes of rage, insomnia, 
hypervigilence, and isolative and avoidant behaviors.  His 
symptoms were recently made worse when a friend was found 
dead in his garage.  The examiner reported the veteran had 
marked difficulties interacting with people, which would 
include co-workers and supervisors.  His ability to maintain 
normal levels of persistence and pace would be compromised 
likely by recurrent decomposition.  The examiner felt the 
veteran was incapable of employment.  

The veteran was provided another VA examination in February 
2001. This examiner reviewed the prior examinations and 
treating physician notes.  At that time, he reported his 
current medication, Benadryl and Paxil, had been very 
helpful.  The veteran was cooperative, he appeared his stated 
age.  He had no impaired thought process or communication.  
There was no inappropriate behavior.  His personal hygiene 
was fair.  He was oriented to time, place and situation.  No 
memory loss or ritualistic behavior was shown.  Speech was 
normal.  Mood was euthymic.  Sleep impairment was noted, as 
well as intrusive thoughts, hypervigilance, and sensitivity 
to noise.  The examiner listed the other mental health 
reports and their findings.  The diagnosis was Axis I: PTSD 
characterized by life threatening experiences and combat, 
with symptomatology including intrusive thoughts, 
hypervigilence, and nightmares.  GAF was 70.  The examiner 
noted significant symptomatology but little impact on daily 
life as reflected in the veteran's reported history.  It was 
noted that his stomach lymphoma essentially ended his ability 
to work.  

The veteran's treating psychiatrist again submitted a 
statement in August 2001, responding to the February 2001 
report.  The treating doctor disagreed with the GAF in the 
February 2001 report.  He reported that the veteran had 
trouble with traumatic memories and had become consumed by 
violent fantasies which justify a GAF less than 70.  He cited 
to a recent incident the veteran had in the VA dental clinic 
as proof the veteran could not get along with others.  The 
psychiatrist opined that the veteran had a GAF of 55 while 
not working.  He opined that a stressful situation, like 
work, would cause the GAF score to episodically approach 30.  

VA outpatient treatment records from September 1999 to 
February 2003 show that the veteran visited his treating 
psychiatrist regularly for medication and treatment.  He 
reported more avoidance on occasion, depression and increased 
startle responses.  Primarily, he reported nightmares, for 
which he was taking medication.  

In February 2003 the veteran was afforded another VA 
examination.  His symptoms included nightmares two to three 
times per week and a monthly nightmare where he is being 
chased by a plane.  He still gets flashbacks a few times per 
week.  He reported avoiding movies, conversations, or 
anything to do with Vietnam.  He reported poor sleep, poor 
concentration, poor socializing and a shortened sense of 
future.  He reported he was currently taking Buspar and Paxil 
with some fair effect.  He saw his psychiatrist regularly.  
The veteran was currently living with his wife.  He reported 
not working at present due to physical problems.  He stopped 
work when he received his lymphoma diagnosis.  He reported 
financial struggles at present.  He was living in an RV in a 
friend's driveway.  

On examination, he was polite and cooperative.  He was 
disheveled and malodorous.  His speech was normal, his mood 
was reported as lousy.  His thought processes were linear and 
goal directed.  His thought content was nightmares, 
flashbacks, and avoidance.  Insight and judgment were 
reasonable.  He was fully oriented.  His memory was two out 
of three objects in five minutes.  He showed no psychosis.  
His fund of information was adequate.  The Diagnosis was Axis 
I: PTSD manifested by flashbacks, nightmares, avoidance, 
insomnia, poor concentration, lack of socialization, 
shortened sense of future that have impaired functioning; 
Axis V: current GAF 45-50.  The examiner opined the veteran 
had no impairment in the ability to carry out complex job 
instructions; moderate impairment in dealing with coworkers 
and supervisors, moderate impairment in ability to maintain 
concentration and attention, as well as persistence and pace, 
and moderate impairment in the ability to associate with day 
to day work activity, including attendance and safety.  He 
also was judged to have moderate impairment in ability to 
adjust to stress and in ability to maintain attendance at 
work.  The prognosis was guarded.  He was found competent to 
handle funds.  

Subsequent to this report, the veteran's rating was increased 
by the RO to 70 percent for PTSD.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

There are additional laws and regulations that the VA must 
consider when evaluating a claim for an increased disability 
rating.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990). 

This appeal being from the initial ratings assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PSTD has been evaluated under 
Diagnostic Code (DC) 9411.  The veteran was initially 
assigned a 10 percent rating, and he sought an increase in 
excess of 10 percent.  It is noted that a mental disorder is 
evaluated "based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination." See 38 C.F.R. § 4.126(a).  

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

Also, under this diagnostic code, a 50 percent rating is 
available for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is available for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

And finally, under this diagnostic code, a 100 percent 
evaluation is available for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

Rating agencies are charged with the responsibility of being 
thoroughly familiar with DSM- IV in order to apply the 
general rating criteria for rating mental disorders. 
38 C.F.R. § 4.130.  A GAF of 30 is defined as "behavior is 
considerably influenced by delusions or hallucinations OR 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  A 
GAF of 40 is defined as "some impairment in reality testing 
or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 60 is defined as "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  A GAF of 70 is defined as "some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships."

The record shows that the veteran does not demonstrate 
symptoms in excess of those productive of a 70 percent 
evaluation.  The reports from the examiners reflect that the 
veteran was generally functioning at this level at all times 
since the commencement of the appeal.  Specifically, the 
veteran's symptoms have consisted primarily of 
hypervigilence, increased startle response, nightmares and 
flashbacks, along with sleep difficulty.  Uncontroverted 
evidence of improvement on medication has been recorded.  
While the Board has carefully considered the statements of 
the veteran's treating physician, the Board finds that these 
do in fact approximate a 70 percent evaluation but do not 
approach those necessary for a 100 percent schedular 
evaluation.  This is because the symptoms reflected in the 
treatment notes and even the reported history of the veteran 
show less than total disability due to PTSD when on 
medication.  Specifically, while there is occupational and 
social impairment, with deficiencies in most areas, there has 
been objective testing showing adequate judgment and 
thinking, there is no notation of suicidal ideation or 
obsessional rituals which interfere with routine activities.  
The examination reports are replete with reference to normal 
speech, and a polite, cooperative demeanor.  His anxiety 
attacks are not described as near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  There is some impaired 
impulse control (such as unprovoked irritability with periods 
of violence) but no spatial disorientation.  There is 
episodic neglect of personal appearance and hygiene as well 
as some assessed difficulty in adapting to stressful 
circumstances (including work or a work-like setting).  
Nonetheless, he has maintained a good relationship with his 
wife.  

Thus, overall, the Board finds that the veteran's 
manifestations fit squarely into the 70 percent rating 
criteria.  There is generally and accurately shown to be an 
absence of total occupational and social impairment, as well 
as an absence of impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others.  While there is some decreased ability to 
perform activities of daily living, he has not demonstrated 
loss to the extent that there is intermittent inability to 
perform activities of daily living, as reflected in his 
ability to fairly routinely maintain minimal personal 
hygiene.  Nor is there disorientation to time or place or 
memory loss.  As pointed out during the June 2000 
examination, the veteran is able to maintain minimal personal 
hygiene as demonstrated by his neat and clean appearance.  
Also of note during that examination is the fact that the 
veteran demonstrated higher overall functioning in most areas 
with medication.  

As pointed out by the VA examiner in the most recent VA 
examination in 2003, the veteran has not lost the ability to 
work, though he has some impairment of a mild to moderate 
degree in the areas of work and functioning.  This is 
consistent with the veteran's treatment records showing some 
ongoing impairment but also showing meaningful residual 
functioning.  Thus, the Board finds the report and opinion 
persuasive and probative as to the inapplicability of a 100 
percent rating under 9411.  The Board emphasizes that it 
fully considered the treating psychiatrist's opinion as to 
the veteran's likely episodic GAF score of 30 if the veteran 
were to work; however, the opinion evidence of several other 
psychiatrists, coupled with the moderate findings on 
treatment notes, fail to support the theory that the veteran 
is wholly unable to function socially and occupationally at 
present.  The reports collectively are found to be quite 
probative given their internal consistencies and the 
definitive nature of the reported findings.  The Board finds 
that the evidence supports a 70 percent rating but that the 
preponderance of the evidence is against an evaluation in 
excess of 70 percent for PTSD at this time.  

The potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for this 
disability.  In the instant case, however, there has been no 
showing that the disability has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  The veteran 
has indicated that he stopped work upon the discovery of his 
lymphoma, not due to PTSD.  He has not indicated that he has 
missed work due to his PTSD.  He has not been frequently 
hospitalized due to the service-connected PTSD.  The Board 
finds that the current manifestations of PTSD are 
contemplated by the currently assigned schedular rating.  
Under these circumstances, the Board determines that the 
criteria for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 70 percent for post-
traumatic stress disorder is denied.  



	                        
____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


